Citation Nr: 0801996	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  04-12 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
sensorineural hearing loss, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for prostate 
cancer, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active service from May 1949 until November 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The Board notes that the veteran's appeal has been advanced 
on the docket by reason of his advanced age. See 38 U.S.C.A. 
§ 7107(a)(2)(C); 38 C.F.R. § 20.900(c).

A review of the record reflects the veteran applied for 
service connection for allergies in October 2001 and for 
service connection for blurred vision in September 2002.  
These claims have not been adjudicated and are REFERRED to 
the RO for appropriate action.  Additionally, the February 
2007 Board remand referred a claim of entitlement to service 
connection for fibromyalgia as secondary to the service-
connected prostate cancer.  This claim has not been 
adjudicated and is REFERRED to the RO for appropriate action. 

The Board first considered this appeal in February 2007 and 
remanded the claim for additional development.  Having 
carefully reviewed the record, the Board finds that not all 
of the remand directives have been completed.  Because the 
law requires that the Board must ensure that the RO complies 
with its directives, the Board regretfully finds that it must 
again REMAND the claim of entitlement to an increased 
evaluation for residuals of prostate cancer to ensure 
compliance with applicable law. Stegall v. West, 11 Vet. App. 
268, 271 (1998) (Holding that compliance by the Board or the 
RO with remand directives is neither optional nor 
discretionary, and where the remand orders of the Board or 
the Courts are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance). 

The issue of entitlement to an increased evaluation for 
prostate cancer is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the claimant if further action is required on his part.


FINDINGS OF FACT

1.  In March 2002, the veteran's hearing loss disability was 
manifested by level V hearing acuity in the right ear and by 
level VI hearing acuity in the left ear.

2.  In April 2007, the veteran's hearing loss disability was 
manifested by level IV hearing acuity in the right ear and by 
level IV hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
bilateral sensorineural hearing loss have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in October 2001, February 2002, 
July 2006, and March 2007 that fully addressed all notice 
elements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and private 
medical records.  The veteran submitted private medical 
records and statements in support of his claim.  
Additionally, the veteran was afforded VA examinations in 
March 2002 and April 2007.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Merits of the Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed. Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids. 38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. 
§ 4.85(d). 

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral. Each ear will be 
evaluated separately.

Table VIA
Numeric designation of hearing impairment based only on 
puretone threshold average: 

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI

The findings for each ear from either Table VI or Table VIa, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect. 
38 C.F.R. § 4.85(e). 

Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

The evidence for consideration in connection with the 
veteran's claim for an increased evaluation consists of VA 
medical records and the reports of VA examinations.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The veteran was afforded a VA examination to assess the 
severity of his hearing loss disability in April 2007. The 
results, in puretone thresholds, in decibels, are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
45
65
65
60
58.75
LEFT
40
65
70
70
61.25

The examiner indicated the veteran was unable to complete 
speech threshold tests and the claim should be evaluated 
based upon pure-tone thresholds alone.  See 38 C.F.R. 
§ 4.85(c).

Applying the veteran's findings to Table VIa results in a 
numeric designation of IV bilaterally.  Under Table VII 
(38 C.F.R. § 4.85), the numeric designation IV in the left 
ear and IV of the right ear requires the assignment of a 10 
percent evaluation under Diagnostic Code 6100. 

A prior March 2002 VA audiology examination assessed the 
severity of the veteran's hearing loss disability.  The 
results, in puretone thresholds, in decibels, are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
45
55
65
65
57.5
LEFT
35
65
75
70
61.25

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 64 percent in the left ear.

Applying the veteran's findings to Table VI results in a 
numeric designation of V in the right ear and VI in the left 
ear.  Under Table VII (38 C.F.R. § 4.85), the numeric 
designation VI in the left ear and V of the right ear 
requires the assignment of a 20 percent evaluation under 
Diagnostic Code 6100. 

An August 2000 VA outpatient treatment record reflected 
findings for the veteran's hearing loss acuity.  The results, 
in puretone thresholds, in decibels, are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
30
40
55
60

LEFT
20
55
--
65


Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.

While this document is competent because it was performed by 
a medical professional, it is not probative for VA purposes 
because the examiner failed to test all of the frequencies. 
As such, these findings can not be used to evaluate the 
severity of the veteran's hearing loss.  Similarly other VA 
outpatient treatment records reflect treatment for hearing 
loss but do not contain audiometric findings.  Therefore, 
these records can not be used to evaluate the severity of the 
veteran's hearing loss.

As illustrated above, applying the numerical values from the 
audiological examinations in the record to the tables 
outlined in 38 C.F.R. § 4.85 reveals the veteran met the 
criteria for 20 percent as of the March 2002 VA examination 
and later met the criteria for 10 percent on the April 2007 
VA examination.  Based upon the guidance of the Court in Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the 
Board has considered whether a staged rating is appropriate.  
However, in the present case, although the veteran's 
audiological findings appear to reflect an improvement in 
symptoms, the Board notes that the April 2007 VA examiner 
indicated that word recognition scores were of poor 
reliability and therefore the veteran should be evaluated 
upon puretone thresholds alone.  Giving the veteran the 
benefit of the doubt, the Board will continue the 20 percent 
evaluation.  

In sum, while the veteran contends that the service-connected 
disorder has increased in severity, as a layperson he is only 
competent to report observable symptoms - not clinical 
findings which are applied to VA's Schedule for Rating 
Disabilities.  Compare  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) and Massey v. Brown, 7 Vet. App. 204 (1994).  As 
illustrated above, the criteria for an evaluation in excess 
of 20 percent have clearly not been met.  Accordingly, an 
increased evaluation will be denied.


ORDER

An evaluation in excess of 20 percent for bilateral hearing 
loss is denied.


REMAND

In its February 2007 remand, the Board directed that the 
veteran undergo a medical examination by a qualified 
physician, who was to respond to specific inquiries 
concerning the veteran's prostate cancer disability.  Those 
inquiries were based upon the specific provisions of the law 
concerning the rating of residuals of malignant neoplasms of 
the genitourinary system.  

Although the veteran underwent an examination in April 2007, 
scrutiny of this VA examination reveals that the examiner did 
not properly respond to all of the Board's inquires.  
Specifically, the examiner did not provide any findings or 
examination concerning renal dysfunction.  Nor did the 
examiner provide any findings concerning urinary frequency or 
obstructed voiding.  Furthermore, a phone report addendum 
which stated the veteran changed protective pads "at least 
once a day" requires clarification as under the applicable 
Diagnostic Code a voiding dysfunction may allow for higher 
ratings if there is changing 2 to 4 times a day.  

The Board is therefore required by law to remand the claim 
for specific compliance by the RO. Stegall, 11 Vet. App. 268, 
271 (1998).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should refer the claims file 
to the examiner who conducted the April 
2007 VA examination.  The examiner is 
requested to review the veteran's claim 
file and this remand and to express an 
opinion as to the following:

a)  Whether the veteran has any residuals 
attributable to the service-connected 
prostate cancer.  

b)  To the extent the veteran has urine 
leakage, post-surgical urinary diversion, 
urinary incontinence, or stress 
incontinence requiring the use of 
absorbent materials the examiner should 
state whether the veteran changes 
absorbent materials more than twice daily.  
The examiner should state this in a 
specific number which can be applied to 
the Schedule for Rating Disabilities.

c)  Whether the veteran has any renal 
dysfunction related to the service-
connected prostate cancer.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 

Note:  If the physician who conducted the 
April 2007 VA examination is not 
available, refer the claims file to 
another appropriate physician to conduct a 
urological examination.  Additionally, if 
the examiner determines that the veteran 
needs to be brought in for examination in 
order to address these questions, the 
RO/AMC should make arrangements for this 
to take place.

2. Thereafter, the RO/AMC should review 
the claims folder to ensure that the 
above-mentioned requested development has 
been completed.  In particular, the RO/AMC 
should review the VA examination to ensure 
that all of the Board's directives and 
inquiries have been addressed.  If not, 
the RO/AM should implement corrective 
procedures.  Failing such compliance, an 
additional remand would be necessary. See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).


When the development requested has been completed, the claims 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


